                                                            ___________
                                                            ______________________
                                                            ______%     _____________ ___.
                                                                                        _______________________________________
                                                                                                   ___________
                                                                                                              __________




                     Case 2:20-cr-00578-JMV Document 19 Filed 07/16/20 Page 1 of 3 PageID: 59
                                                                   UNITED STATES DISTRICT COURT
                                                                       for the District of Nesv Jersey


                         United States of America
                                                                                                            ORDER SETTING
                                     v.                                                                  CONDITIONS OF RELEASE
                             ADAM BROSIUS
                                                                                                          Case Number: 20cr578-JMV3
                               Defendant

   IT IS ORDERED on this                  day of     July      ,   2020 that the release of the defendant is subject to the following conditions:
              (I) The defendant must not violate any federal, state or local law while on release.
              (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
                   42 U.S.C. § 14135a.
              (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
                  any change of address andlor telephone number.
              (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

                                                                             Release on Bond

  Bail be fixed at $                 iX Q          and the defendant shall be released upon:

                   Executing an unsecured appearance bond ( ) with co-signor(s)
             ( )   Executing a secured appearance bond ( ) with co-signor(s)                                                and ( ) depositing
                                                                                                                                     ,

                   in cash in the registry of the Court     of the bail fixed; and/or( ) execute an agreement to forfeit designated property
                   located at                                                      Local Criminal Rule 46.l(d)(3) waived/not waived by the
                   Court.
               )   Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu thereof;

                                                                   Additional Conditions of Release

  Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and
                                                                                                                                     the safety of
  other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed below:

  IT IS FURT           ORDERED that, in addition to the above, the following conditions are imposed:
                   Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement personnel,
                   including but not limited to, any arrest, questioning or traffic stop.
         (     )   The defendant shall not attempt to influence, intimidate, or injure anyjuror or judicial officer; not tamper with any witness,
                   victim, or informant; not retaliate against any witness, victim or informant in this case.
                   The defendant shall be released into the third party custody of

                    who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort
                                                                                                                                        to assure
                    the appearance ofthe defendant at all scheduled court proceedings, and (c) to noti’ the court immediately in the
                                                                                                                                        event the
                    defendant violates any conditions of release or disappears.


                   Custodian Signature:                                                   Date:




DNJ-CR-O19UREV. 1/09)(rnodified AO-199)
                                                                                                                                                    Page 1
                                                                ______________and
                                                                            ___________
                                                                                        ___________
                                                                                                   ___________
                                                                                                           _______
                                                                                                              ___________
                                                                                                                     _______
                                                                                                                          ___________
                                                                                                                                       _




             Case 2:20-cr-00578-JMV Document 19 Filed 07/16/20 Page 2 of 3 PageID: 60
           /                                                        7                   /h—I..—
    (V’  The defendant’s travel is restricted to (New)ersey (4’Other
                                                    (‘ unless approved by Pretrial Services (PTS).                                               V




         Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
    ( ) Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance abuse testing
         procedures/equipment.
         Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in which
                                                                                                                               the
         defendant resides shall be removed by                      verification provided to PTS. This includes Purchasers ID & penriits.
   ( ) Mental health testing/treatment as directed by PTS.
   (‘v//Abstain from the use of            €Lt$$WL            cc\ ‘Y;..
   (,4 Maintain current residence or a residence approved by PTS.
   (,4’ Maintain or actively seek employment                                                       (   .

                                                                                                         -V’b-            ¶‘ S.
   ( ) No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
           Have     no   contact
                                   with    the   following
                                                             individuals:




           Defendant is to participate in one of the following home confinement program components and abide by all the requirements
                                                                                                                                           of
           the program which ( ) will or ( ) will not include electronic monitoring or other location verification system. You shall pay
                                                                                                                                          all
           or part of the cost of the program based upon your ability to pay as determined by the pretrial services office or supervising
           officer. The defendant shall install a land line telephone XV!l 10 days if one is not at the residence.
                ) (i) Curfew. You are restricted to your residence every day ( ) from                   to          or ( ) as directed by
                                                                                                                              ,

                          the pretrial services office or supervising officer; or
                    (ii) Home Detention. You are restricted to your residence at all times except for the following:
                          education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
                          appearances; court-ordered obligations; or other activities pre-approved by the pretrial services office or
                          supervising officer. Additionally, employment ( ) is permitted ( ) is not permitted.
                ) (iii) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                          for medical necessities and court appearances, or other activities specifically approved by the court.
       )    Defendant is subject to the following computer/internet restrictions which may include manual inspection and/or the
            installation of computer monitoring software, as deemed appropriate by Pretrial Services. The defendant shall pay all
            or part of the cost of the monitoring software based upon their ability to pay, as determined by the pretrial services
            office or supervising officer.
                ) (i) No Computers defendant is prohibited from possession and/or use of computers or connected devices.
                                                    -




            ( ) (ii) Computer No Internet Access: defendant is permitted use of computers or connected devices, but is not
                                            -




                          permitted access to the Internet (World Wide Web, FTP Sites, 1RC Servers, Instant Messaging, etc);
            ( )     (iii) Computer    With Internet Access: defendant is permitted use of computers or connected devices, and is
                           permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.) for
                           legitimate and necessary purposes pre-approved by Pretrial
                           Services at [ ] home [ I for employment purposes.
            ( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home utilized
                               by other residents shall be approved by Pretrial Services, password protected by a third party custodian
                           V
                               approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.
           Other:                                                             çiA,L..   ,   jVI1V
                                                                                                                                  mc
                           -




    ( ) Other:

    (\%her:TLL—                                                              Vb




                                    k-cs                s&r                                                   Ct

                                                                                                            ikc€ (r7)fcs                   42r




ONJ.CR-019((REV. 1/O9)(modfied AO-199)
                                                                                                                                                     Page 2
                    Case 2:20-cr-00578-JMV Document 19 Filed 07/16/20 Page 3 of 3 PageID: 61
                                                     ADVICE OF PENALTIES AND SANCTIONS

   TO THE DEFENDANT:

   YOU ARE ADVISED OF THE FOLLOWNG PENALTIES AND SANCTIONS:
                                Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
    revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result
                                                                                                                                          in imprisonment,
    a fine, or both.
                  While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
                                                                                                                                                  years and
    for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive
                                                                                                                                                       (i.e.,
    in addition to) to any other sentence you receive.
                  It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper
                                                                                                                                                       with
   a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
                                                                                                                                               intimidate a
   witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly
                                                                                                                                            more serious if
   they involve a killing or attempted killing.
                 If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
                                                                                                                                               you may be
   prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be
                                                                                                                                       —            fined
                             not more than $250,000 or imprisoned for not more than 10 years, or both;
                       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be fined
                                                                                                                                  —
                                                                                                                                                      not
                             more than $250,000 or imprisoned for not more than five years, or both;
                      (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both:
                                            —




                       (4) a misdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                      A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive.
                                                                                                                                                        In
   addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                           Acknowledgment of the Defendant

                    I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
   of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.
                                                                               s/Adam Brosius
                                                                                          Defendant’s Signature


                                                                                               City and State

                                                      Directions to the United States Marshal

              The defendant is ORDERED released after processing.
              The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
                                                                                                                                                has
              posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
                                                                                                                                            the
              appropriatejudge at the time and place specified.
               7/16/2020
     Date:
                                                                             /“          Judicial Officer’s Signature
                                                                            JAMES B, CLARK, III, U.S.M.J.
                                                                                          Printed Name and Title




DNJ-CR-019((REV. 1/09)(modified AO-199)
                                                                                                                                                   Page 3
